Order of February 15, 2007, Withdrawn; Dismissed and Memorandum Opinion
filed March 1, 2007







 
Order
of February 15, 2007, Withdrawn; Dismissed and Memorandum Opinion filed March
1, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00765-CR
____________
 
CHRISTOPHER DWAYNE JACKSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
351st District Court
Harris County, Texas
Trial Court Cause No. 1037145
 

 
M E M O R A N D U M   O P I N I O N
We
withdraw our order of February 15, 2007, directing appellant=s counsel to file a brief on or
before March 19, 2007.
A jury
convicted appellant of criminally negligent homicide.  The trial court
sentenced appellant on August 31, 2006, to confinement for twenty years in the
Institutional Division of the Texas Department of Criminal Justice. 




The
record reflects that on October 25, 2006, appellant=s motion for new trial was granted. 
Because the motion for new trial was granted, the appeal is now moot.  
Accordingly,
we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed March
1, 2007.
Panel consists of Justices Frost, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).